Title: To Benjamin Franklin from John Bondfield, 24 April 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 24 April 1779
Since my last of the 17th Ins I am honord by your favor of the 5th. The Contract for Cannon made with Spain being compleated the Caron Company depended on a renewal and the pieces at Ferrol were lodged there in consiquence Spain alterd her Contract and the Cannon remaind on account of the former Contractors.
The Prisoners carried into the ports of Spain taken by American privateers would form a considerable Body could a plan be pursued to get them to France and would soon in the course of Exchange releive all the American prisoners in England, No arrivals from the United States I expect a vessel dayly from Alexandria she was ready for Sea in February the situation of our Trade is very trying. A French Fleet from Martinico was met on this Coast by two English Men of War who it is said attackt the Convoy its apprehended a shocking Account will be receivd. I have the honor to be with due respect Sr. your most obed H Serv
John Bondfield
His Excelly B. Franklin
 
Addressed: His Excellency B. Franklin / Plenepontenciary. des Etats Unies, / a / Paris
Notation: Bondfield John Bordeaux 24 avril 1779.
